DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention. 
Specifically, the prior art fails to disclose the multilayer array antenna arrangement of the present invention comprising 
a superelement antenna array layer comprising a plurality of superelement subarrays, wherein each superelement subarray of the plurality of superelement subarrays includes a plurality of radiating slots radiating a transmission signal;
a power divider layer coupled to the superelement antenna array layer and configured to serve as a feed to the superelement antenna array layer, the power divider layer being coupled to a plurality of phase shifters configured to apply different tunable phase shifts to transmission signals propagating to the superelement antenna array layer; and
a transition layer coupled to the power divider layer and configured to couple the power divider layer and the superelement antenna array layer to the plurality of phase shifters through a plurality of transition structures.

The novel features are believed to be the disposition of the power dividing layers, the phase shifters, and the transitional layer as claimed.  
The closest prior art is found to be:
Izadian (US 10,054,669) disclosing a vehicular slot antenna waveguide feed radar array having phase shifting elements and a power distribution system.  
Wang (US 10,050,336) disclosing a multilayer antenna array having plural subarrays comprising plural antenna elements, a power distribution layer, and phase shifting circuitry. 
Teshiba (US 10,541,461) and Behdad (US 10,749,270) disclosing multilayer antenna arrays having subarray componenets using patch antenna elements, power distribution layers, and phase shifter circuits. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648